EXHIBIT 10-q


TRUSTMARK CORPORATION
FORM OF
TIME-BASED RESTRICTED STOCK AGREEMENT

--------------------------------------------------------------------------------

Granted «grant date»

--------------------------------------------------------------------------------



This Time-Based Restricted Stock Agreement (“Agreement”) is entered into on
«grant date» pursuant to the 2005 Stock and Incentive Compensation Plan (the
“Plan”) of Trustmark Corporation (the “Company”) and evidences the grant of
Restricted Stock (as defined in the Plan), and the terms, conditions and
restrictions pertaining thereto, to «name» (the “Associate”).


WHEREAS, the Company maintains the Plan under which the Committee (as defined in
the Plan) may, among other things, award shares of the Company’s common stock
(“Stock”) to such key associates of the Company and its Subsidiaries as the
Committee may determine, subject to terms, conditions and restrictions as it may
deem appropriate; and


WHEREAS, pursuant to the Plan, the Company, upon recommendation by the Committee
and approval by the Company’s Board of Directors, has granted to the Associate a
restricted stock award conditioned upon the execution by the Company and the
Associate of a Time-Based Restricted Stock Agreement setting forth all the terms
and conditions applicable to such award;


NOW THEREFORE, in consideration of the benefits which the Company expects to be
derived from the services rendered to it and its Subsidiaries by the Associate
and of the covenants contained herein, the parties hereby agree as follows:


1.  Award of Shares.  Under the terms of the Plan, the Company, upon
recommendation by the Committee and approval by the Company’s Board of Directors
on «grant date», awarded to the Associate a restricted stock award (the “Award”)
effective on «grant date» (“Award Date”), covering «shares» shares of the
Company’s Stock (the “Award Shares”) subject to the terms, conditions, and
restrictions set forth in this Agreement.  


2.  Period of Restriction and Vesting in the Award Shares.


 
(a)  Subject to earlier vesting or forfeiture as provided below, the period of
restriction (the “Period of Restriction”) applicable to the Award Shares is the
period from the Award Date through «expiration date», with vesting in the Award
Shares being «vesting schedule», if the Associate’s employment with the Company
or its Subsidiaries continues for the «vesting period».



 
(b)  Except as contemplated in Paragraph 2(c), the Award Shares may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution, during the
«vesting period».  Except as otherwise provided pursuant to Paragraph 2(c), the
Award Shares as determined pursuant to Paragraph 2(a) shall become freely
transferable by the Associate as of the last day of the «vesting period».



 
(c)  Subject to earlier forfeiture as provided below, in the event a Vesting
Acceleration Event occurs while the Associate is an employee of the Company or
one of its Subsidiaries and after the first calendar quarter in, but prior to
the last day of, the «vesting period», then vesting in the Award Shares shall be
provided for a time-weighted portion of the Award Shares (determined by
multiplying the number of Award Shares by a fraction, the numerator of which is
the number of complete calendar months from beginning of the Period of
Restriction (counting the calendar month containing the Award Date as a complete
calendar month) to and including the Vesting Acceleration Event, and the
denominator of which is the number of whole or partial calendar months in the
Period of Restriction).  In such event, the Period of Restriction shall end, the
restrictions applicable to the Award Shares shall automatically terminate, and
the Award Shares shall be free of restrictions and freely transferable, all to
the extent of the vested Award Shares as so determined.  In such event, the
balance of the Award Shares which are not vested shall be immediately
forfeited.  



 
(d)  The following terms have the following meanings for purposes hereof:






 
 (i)
 
 
 
 
“Cause” means that the Associate has (A) committed an act of personal
dishonesty, embezzlement or fraud, (B) has misused alcohol or drugs, (C) failed
to pay any obligation owed to the Company or any affiliate, (D) breached a
fiduciary duty or deliberately disregarded any rule of the Company or any
affiliate, (E) has committed an act of willful misconduct, or the intentional
failure to perform stated duties, (F) has willfully violated any law, rule or
regulation (other than misdemeanors, traffic violations or similar offenses) or
any final cease-and-desist order, (G) has disclosed without authorization any
confidential information of the Company or any affiliate, (H) or has engaged in
any conduct constituting unfair competition, or (I) has induced any customer of
the Company or any affiliate to breach a contract with the Company or any
affiliate.

--------------------------------------------------------------------------------




 
 (ii)
 
 
“Vesting Acceleration Event” means the Associate’s death, the Associate’s
retirement at or after age sixty-five (65) where there is no Cause (as defined
herein) for the Company to terminate the Associate’s employment, the termination
of the Associate’s employment with the Company or its Subsidiaries by the
Company other than for Cause (as defined herein), the occurrence of a Change in
Control (as defined in the Plan), or

 


   
(A)
 
 if the Associate does not have an Employment Agreement, the Associate’s
becoming disabled (as defined for purposes of Section 22(e)(3) of the Internal
Revenue Code), or

 

   
(B)
 
 
if the Associate has an Employment Agreement, the Associate’s becoming disabled
(as defined in his or her Employment Agreement or, if not so defined, as defined
for purposes of Section 22(e)(3) of the Internal Revenue Code), or the
Associate’s termination of employment with the Company or its Subsidiaries at
his or her own initiative for “Good Reason” (as defined in his or her Employment
Agreement, but only if defined therein).



 
For purposes of determining a Vesting Acceleration Event, an “Employment
Agreement” means a written individual employment agreement, or if there is no
employment agreement, then a written individual change in control agreement, as
in effect on the Award Date between the Associate and the Company or one of its
Subsidiaries.  If an Associate does not have such a written individual
employment agreement or change in control agreement, the Associate is considered
not to have an Employment Agreement for purposes hereof.



3.  Stock Certificates.  The stock certificate(s) for the Award Shares shall be
registered on the Company’s stock transfer books in the name of the
Associate.  Physical possession of the stock certificate(s) shall be retained by
the Company until such time as the restrictions hereunder lapse.  The Associate
shall provide a duly executed stock power in blank to the Company.  The
certificate(s) evidencing the Award shall bear the following legend:


The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Trustmark Corporation 2005
Stock and Incentive Compensation Plan, in the rules and administrative
procedures adopted pursuant to such Plan, and in a Time-Based Restricted Stock
Agreement dated «grant date».  A copy of the Plan, such rules and procedures,
and such Time-Based Restricted Stock Agreement may be obtained from the
Secretary of Trustmark Corporation.


4.  Voting Rights.  During the «vesting period», the Associate may exercise full
voting rights with respect to the Award Shares.


5.  Dividends and Other Distributions.  During the «vesting period», all
dividends and other distributions paid with respect to the Award Shares (whether
in cash, property or shares of the Company’s Stock) shall be registered in the
name of the Associate and deposited with the Company as provided in Paragraph
3.  Such dividends and other distributions shall be subject to the same
restrictions on transferability and vesting as the Award Shares with respect to
which they were paid and shall, to the extent vested, be paid when and to the
extent the underlying Award Shares are vested and freed of restrictions.


6.  Termination of Employment.  If the Associate’s employment with the Company
or its Subsidiaries ceases prior to the end of the «vesting period» and
Paragraph 2(c) does not apply or has not applied, then any Award Shares subject
to restrictions at the date of such cessation of employment shall be
automatically forfeited to the Company.  For purposes of this Agreement,
transfer of employment among the Company and its Subsidiaries shall not be
considered a termination or interruption of employment.


7.  Withholding Taxes.  The Company, or any of its Subsidiaries, shall have the
right to retain and withhold the amount of taxes required by any government to
be withheld or otherwise deducted and paid with respect to the Award
Shares.  The Committee may require the Associate or any successor in interest to
pay or reimburse the Company, or any of its Subsidiaries, for any such taxes
required to be withheld by the Company, or any of its Subsidiaries, and to
withhold any distribution in whole or in part until the Company, or any of its
Subsidiaries, is so paid or reimbursed.  In lieu thereof, the Company, or any of
its Subsidiaries, shall have the right to withhold from any other cash amounts
due to or to become due from the Company, or any of its Subsidiaries, to or with
respect to the Associate an amount equal to such taxes required to be withheld
by the Company, or any of its Subsidiaries, to pay or reimburse the Company, or
any of its Subsidiaries, for any such taxes or to retain and withhold a number
of shares of the Company’s Stock having a market value not less than the amount
of such taxes and cancel any such shares so withheld in order to pay or
reimburse the Company, or any of its Subsidiaries, for any such taxes.  The
Associate or any successor in interest is authorized to deliver shares of the
Company’s Stock in satisfaction of minimum statutorily required tax withholding
obligations (whether or not such shares have been held for more than six months
and including shares acquired pursuant to this Award if the restrictions thereon
have lapsed).


8.  Administration of Plan.  The Plan is administered by the Committee appointed
by the Company’s Board of Directors.  The Committee has the authority to
construe and interpret the Plan, to make rules of general application relating
to the Plan, to amend outstanding awards pursuant to the Plan, and to require of
any person receiving an award, at the time of such receipt or lapse of
restrictions, the execution of any paper or the making of any representation or
the giving of any commitment that the Committee shall, in its discretion, deem
necessary or advisable by reason of the securities laws of the United States or
any State, or the execution of any paper or the payment of any sum of money in
respect of taxes or the undertaking to pay or have paid any such sum that the
Committee shall in its discretion, deem necessary by reason of the Internal
Revenue Code or any rule or regulation thereunder, or by reason of the tax laws
of any State.


9.  Plan and Prospectus.  This Award is granted pursuant to the Plan and is
subject to the terms thereof (including all applicable vesting, forfeiture,
settlement and other provisions).  A copy of the Plan, as well as a prospectus
for the Plan, has been provided to the Associate, and the Associate acknowledges
receipt thereof.  


10.  Notices.  Any notice to the Company required under or relating to this
Agreement shall be in writing and addressed to:



   Trustmark Corporation  Mailing Address    248 E. Capitol Street  P.O. Box 291
   Jackson, MS 39201  Jackson , MS 39205          Attention:  Secretary  

 
Any notice to the Associate required under or relating to this Agreement shall
be in writing and addressed to the Associate at his or her address as it appears
on the records of the Company.


11.  Construction.  This Agreement shall be administered, interpreted and
construed in accordance with the applicable provisions of the Plan.


To evidence their agreement to the terms, conditions and restrictions hereof,
the Company and the Associate have signed this Agreement as of the date first
above written.


COMPANY:


TRUSTMARK CORPORATION


By: ____________________________________
Its: ____________________________________


ASSOCIATE:


By: ____________________________________
«name»